DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Doda et al. US 20210165351 in view of Ishibashi et al. JP 07311526.
Regarding claim 1, Doda et al. discloses:
An image forming apparatus configured to form an image on a recording medium, comprising: 
a heating device (50) (FIG. 1) being configured to heat the recording medium conveyed and including a heater (54) (FIG. 3B), the heater extending in a direction orthogonal to a conveyance direction of the recording medium and including a heat generator (42a/b or 102) (FIGs. 4A and 6A), the heater being configured to generate a larger amount of heat at one end in the direction orthogonal to the conveyance direction than at a center of the heater in the direction orthogonal to the conveyance direction [0061] (the amount of heat generated at H2 and H4 is greater than the amount of heat generated at H3 and H5) (FIGs. 5A and 6D); 
a rotator (1a or 13) (FIG. 1); and 
a blade (cleaning blade of cleaning unit 3a or 27) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, one end of the rubbing portion in the direction orthogonal to the conveyance direction facing the one end of the heater in the direction orthogonal to the conveyance direction, the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater in the direction orthogonal to the conveyance direction, and the rubbing portion being configured to rub the rotator (FIG. 1).
Doda et al. does not explicitly disclose wherein the rotator and the blade are configured such that a friction force between the rotator and the one end of the rubbing portion is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction.
Ishibashi et al. discloses:
a rotator (11 or 30) (FIG. 2); and 
a blade (35) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, one end of the rubbing portion in the direction orthogonal to the conveyance direction facing the one end of a heater (in fixing device) ([0023] of attached English machine translation) in the direction orthogonal to the conveyance direction, the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater in the direction orthogonal to the conveyance direction, and the rubbing portion being configured to rub the rotator (FIG. 2), 
wherein the rotator and the blade are configured such that a friction force between the rotator and the one end of the rubbing portion is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction [0012-15].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Doda et al. to include the blade as disclosed by Ishibashi et al. in order to prevent blade turn-up [0035] (Ishibashi et al.).
Regarding claim 2, Doda et al. in view of Ishibashi et al. teaches:
wherein the heater is configured to generate a larger amount of heat at the other end of the heater than at the center of the heater [0061] (FIGs. 4A and 6) (Doda et al.), and 
wherein the rotator and the blade are configured such that a friction force between the rotator and the other end of the rubbing portion is smaller than the friction force between the rotator and the center of the rubbing portion [0012-15] (Ishibashi et al.).
Regarding claim 3, Doda et al. in view of Ishibashi et al. teaches:
wherein the blade is configured such that a contact pressure of the rubbing portion with respect to the rotator is smaller at the one end of the rubbing portion than at the center of the rubbing portion [0012] (Ishibashi et al.).
Regarding claim 4, Doda et al. in view of Ishibashi et al. teaches:
a holder (36) (FIG. 1) (Ishibashi et al.) holding the blade, 
wherein a portion of the blade protruding from the holder toward the rotator is longer at the one end of the rubbing portion than at the center of the rubbing portion (FIG. 1).
Regarding claim 5, Doda et al. in view of Ishibashi et al. teaches:
wherein a part of the holder holding the blade is shorter at the one end of the rubbing portion than at the center of the rubbing portion (FIG. 1) (Ishibashi et al.).
Regarding claim 6, Doda et al. in view of Ishibashi et al. teaches:
wherein the blade is thinner at the one end of the rubbing portion than at the center of the rubbing portion [0032] (Ishibashi et al.).
Regarding claim 7, Doda et al. in view of Ishibashi et al. teaches:
wherein a rebound resilience of the blade is smaller at the one end of the rubbing portion than at the center of the rubbing portion (due to the shape of the holder and/or the thinnest of the blade at the ends) (Ishibashi et al.).
Regarding claim 8, Doda et al. in view of Ishibashi et al. teaches:
wherein lubricity of the blade with respect to the rotator is higher at the one end of the rubbing portion than at the center of the rubbing portion (friction is reduced at the ends) (Ishibashi et al.).
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doda et al. US 20210165351 in view of Arimura et al. US 20120308257.
Regarding claim 1, Doda et al. discloses:
An image forming apparatus configured to form an image on a recording medium, comprising: 
a heating device (50) (FIG. 1) being configured to heat the recording medium conveyed and including a heater (54) (FIG. 3B), the heater extending in a direction orthogonal to a conveyance direction of the recording medium and including a heat generator (42a/b or 102) (FIGs. 4A and 6A), the heater being configured to generate a larger amount of heat at one end in the direction orthogonal to the conveyance direction than at a center of the heater in the direction orthogonal to the conveyance direction [0061] (the amount of heat generated at H2 and H4 is greater than the amount of heat generated at H3 and H5) (FIGs. 5A and 6D); 
a rotator (1a or 13) (FIG. 1); and 
a blade (cleaning blade of cleaning unit 3a or 27) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, one end of the rubbing portion in the direction orthogonal to the conveyance direction facing the one end of the heater in the direction orthogonal to the conveyance direction, the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater in the direction orthogonal to the conveyance direction, and the rubbing portion being configured to rub the rotator (FIG. 1).
Doda et al. does not explicitly disclose wherein the rotator and the blade are configured such that a friction force between the rotator and the one end of the rubbing portion is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction.
Arimura et al. discloses:
a rotator (1Y or 54) (FIG. 2); and 
a blade (8Y or 57) (FIG. 2) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, one end of the rubbing portion in the direction orthogonal to the conveyance direction facing the one end of a heater (in heating device 70) (FIG. 2) in the direction orthogonal to the conveyance direction, the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater in the direction orthogonal to the conveyance direction, and the rubbing portion being configured to rub the rotator (FIG. 2), 
wherein the rotator and the blade are configured such that a friction force between the rotator and the one end of the rubbing portion is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction [0061, 0066, and 0083-84].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Doda et al. to include the blade as disclosed by Arimura et al. in order to increase the durability of the blade and reduce blade turn-up [0066] (Arimura et al.).
Regarding claim 2, Doda et al. in view of Arimura et al. teaches:
wherein the heater is configured to generate a larger amount of heat at the other end of the heater than at the center of the heater [0061] (FIGs. 4A and 6) (Doda et al.), and 
wherein the rotator and the blade are configured such that a friction force between the rotator and the other end of the rubbing portion is smaller than the friction force between the rotator and the center of the rubbing portion [0061, 0066, and 0083-84] (Arimura et al.).
Regarding claim 7, Doda et al. in view of Arimura et al. teaches:
wherein a rebound resilience of the blade is smaller at the one end of the rubbing portion than at the center of the rubbing portion (due to increased hardness at the ends) [0066] (Arimura et al.).
Regarding claim 8, Doda et al. in view of Arimura et al. teaches:
wherein lubricity of the blade with respect to the rotator is higher at the one end of the rubbing portion than at the center of the rubbing portion (friction is reduced at the ends) [0066] (Arimura et al.).
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. US 20210389713 in view of Ishibashi et al. JP 07311526.
Regarding claim 9, Yabe et al. discloses:
An image forming apparatus configured to form an image on a recording medium, comprising: 
a heating device (9) (FIG. 1) being configured to heat the recording medium conveyed and including a heater (22) (FIG. 3), the heater extending in a direction orthogonal to a conveyance direction of the recording medium and including a heat generator, the heater being configured such that a total value of squares of currents flowing through one end of the heater in the direction orthogonal to the conveyance direction is larger than a total value of squares of currents flowing through a center of the heater in the direction orthogonal to the conveyance direction [0091] (FIG. 12); 
a rotator (2) (FIG. 1); and 
a blade (5) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing the heater, the rubbing portion being configured to rub the rotator (FIG. 1).
Yabe et al. does not explicitly disclose wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction.
Ishibashi et al. discloses:
a rotator (11 or 30) (FIG. 2); and
a blade (35) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing a heater (in fixing device) ([0023] of attached English machine translation), the rubbing portion being configured to rub the rotator (FIG. 2), 
wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction [0012-15].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yabe et al. to include the blade as disclosed by Ishibashi et al. in order to prevent blade turn-up [0035] (Ishibashi et al.).
Regarding claim 10, Yabe et al. in view of Ishibashi et al. teaches:
wherein the heater is configured such that a total value of squares of currents flowing through the other end of the heater in the direction orthogonal to the conveyance direction is larger than the total value of squares of currents flowing through the center of the heater [0091] (FIG. 12) (Yabe et al.); and 
wherein the rotator and the blade are configured such that a friction force between the rotator and the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater is smaller than the friction force between the rotator and the center of the rubbing portion [0012-15] (Ishibashi et al.).
Regarding claim 11, Yabe et al. in view of Ishibashi et al. teaches:
wherein the blade is configured such that a contact pressure of the rubbing portion with respect to the rotator is smaller at the one end of the rubbing portion than at the center of the rubbing portion [0012] (Ishibashi et al.).
Regarding claim 12, Yabe et al. in view of Ishibashi et al. teaches:
a holder (36) (FIG. 1) (Ishibashi et al.) holding the blade, 
wherein a portion of the blade protruding from the holder toward the rotator is longer at the one end of the rubbing portion than at the center of the rubbing portion (FIG. 1).
Regarding claim 13, Yabe et al. in view of Ishibashi et al. teaches:
wherein a part of the holder holding the blade is shorter at the one end of the rubbing portion than at the center of the rubbing portion (FIG. 1) (Ishibashi et al.).
Regarding claim 14, Yabe et al. in view of Ishibashi et al. teaches:
wherein the blade is thinner at the one end of the rubbing portion than at the center of the rubbing portion [0032] (Ishibashi et al.).
Regarding claim 15, Yabe et al. in view of Ishibashi et al. teaches:
wherein a rebound resilience of the blade is smaller at the one end of the rubbing portion than at the center of the rubbing portion (due to the shape of the holder and/or the thinnest of the blade at the ends) (Ishibashi et al.).
Regarding claim 16, Yabe et al. in view of Ishibashi et al. teaches:
wherein lubricity of the blade with respect to the rotator is higher at the one end of the rubbing portion than at the center of the rubbing portion (friction is reduced at the ends) (Ishibashi et al.).
Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. US 20210389713 in view of Arimura et al. US 20120308257.
Regarding claim 9, Yabe et al. discloses:
An image forming apparatus configured to form an image on a recording medium, comprising: 
a heating device (9) (FIG. 1) being configured to heat the recording medium conveyed and including a heater (22) (FIG. 3), the heater extending in a direction orthogonal to a conveyance direction of the recording medium and including a heat generator, the heater being configured such that a total value of squares of currents flowing through one end of the heater in the direction orthogonal to the conveyance direction is larger than a total value of squares of currents flowing through a center of the heater in the direction orthogonal to the conveyance direction [0091] (FIG. 12); 
a rotator (2) (FIG. 1); and 
a blade (5) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing the heater, the rubbing portion being configured to rub the rotator (FIG. 1).
Yabe et al. does not explicitly disclose wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction.
Arimura et al. discloses:
a rotator (1Y or 54) (FIG. 2); and 
a blade (8Y or 57) (FIG. 2) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing a heater (in heating device 70) (FIG. 2), the rubbing portion being configured to rub the rotator (FIG. 2), 
wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction [0061, 0066, and 0083-84].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yabe et al. to include the blade as disclosed by Arimura et al. in order to increase the durability of the blade and reduce blade turn-up [0066] (Arimura et al.).
Regarding claim 10, Yabe et al. in view of Arimura et al. teaches:
wherein the heater is configured such that a total value of squares of currents flowing through the other end of the heater in the direction orthogonal to the conveyance direction is larger than the total value of squares of currents flowing through the center of the heater [0091] (FIG. 12) (Yabe et al.); and 
wherein the rotator and the blade are configured such that a friction force between the rotator and the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater is smaller than the friction force between the rotator and the center of the rubbing portion [0061, 0066, and 0083-84] (Arimura et al.).
Regarding claim 15, Yabe et al. in view of Arimura et al. teaches:
wherein a rebound resilience of the blade is smaller at the one end of the rubbing portion than at the center of the rubbing portion (due to increased hardness at the ends) [0066] (Arimura et al.).
Regarding claim 16, Yabe et al. in view of Arimura et al. teaches:
wherein lubricity of the blade with respect to the rotator is higher at the one end of the rubbing portion than at the center of the rubbing portion (friction is reduced at the ends) [0066] (Arimura et al.).
Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. US 20210271190 in view of Arimura et al. US 20120308257.
Regarding claim 9, Seki et al. discloses:
An image forming apparatus configured to form an image on a recording medium, comprising: 
a heating device (9) (FIG. 1) being configured to heat the recording medium conveyed and including a heater (22) (FIG. 2), the heater extending in a direction orthogonal to a conveyance direction of the recording medium and including a heat generator, the heater being configured such that a total value of squares of currents flowing through one end of the heater in the direction orthogonal to the conveyance direction is larger than a total value of squares of currents flowing through a center of the heater in the direction orthogonal to the conveyance direction [0134] (FIG. 13); 
a rotator (10) (FIG. 1); and 
a blade (13) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing the heater, the rubbing portion being configured to rub the rotator (FIG. 1).
Seki et al. does not explicitly disclose wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction.
Arimura et al. discloses:
a rotator (1Y or 54) (FIG. 2); and 
a blade (8Y or 57) (FIG. 2) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing a heater (in heating device 70) (FIG. 2), the rubbing portion being configured to rub the rotator (FIG. 2), 
wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction [0061, 0066, and 0083-84].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Seki et al. to include the blade as disclosed by Arimura et al. in order to increase the durability of the blade and reduce blade turn-up [0066] (Arimura et al.).
Regarding claim 10, Seki et al. in view of Arimura et al. teaches:
wherein the heater is configured such that a total value of squares of currents flowing through the other end of the heater in the direction orthogonal to the conveyance direction is larger than the total value of squares of currents flowing through the center of the heater [0134] (FIG. 13) (Seki et al.); and 
wherein the rotator and the blade are configured such that a friction force between the rotator and the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater is smaller than the friction force between the rotator and the center of the rubbing portion [0061, 0066, and 0083-84] (Arimura et al.).
Regarding claim 15, Seki et al. in view of Arimura et al. teaches:
wherein a rebound resilience of the blade is smaller at the one end of the rubbing portion than at the center of the rubbing portion (due to increased hardness at the ends) [0066] (Arimura et al.).
Regarding claim 16, Seki et al. in view of Arimura et al. teaches:
wherein lubricity of the blade with respect to the rotator is higher at the one end of the rubbing portion than at the center of the rubbing portion (friction is reduced at the ends) [0066] (Arimura et al.).
Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. US 20210181661 in view of Arimura et al. US 20120308257.
Regarding claim 9, Seki et al. discloses:
An image forming apparatus configured to form an image on a recording medium, comprising: 
a heating device (9) (FIG. 1) being configured to heat the recording medium conveyed and including a heater (22) (FIG. 2), the heater extending in a direction orthogonal to a conveyance direction of the recording medium and including a heat generator, the heater being configured such that a total value of squares of currents flowing through one end of the heater in the direction orthogonal to the conveyance direction is larger than a total value of squares of currents flowing through a center of the heater in the direction orthogonal to the conveyance direction [0126] (FIG. 13); 
a rotator (10) (FIG. 1); and 
a blade (13) (FIG. 1) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing the heater, the rubbing portion being configured to rub the rotator (FIG. 1).
Seki et al. does not explicitly disclose wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction.
Arimura et al. discloses:
a rotator (1Y or 54) (FIG. 2); and 
a blade (8Y or 57) (FIG. 2) including a rubbing portion (portion contacting rotator), the rubbing portion extending in the direction orthogonal to the conveyance direction, the rubbing portion facing a heater (in heating device 70) (FIG. 2), the rubbing portion being configured to rub the rotator (FIG. 2), 
wherein the rotator and the blade are configured such that a friction force between the rotator and one end of the rubbing portion facing the one end of the heater is smaller than a friction force between the rotator and a center of the rubbing portion in the direction orthogonal to the conveyance direction [0061, 0066, and 0083-84].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Seki et al. to include the blade as disclosed by Arimura et al. in order to increase the durability of the blade and reduce blade turn-up [0066] (Arimura et al.).
Regarding claim 10, Seki et al. in view of Arimura et al. teaches:
wherein the heater is configured such that a total value of squares of currents flowing through the other end of the heater in the direction orthogonal to the conveyance direction is larger than the total value of squares of currents flowing through the center of the heater [0126] (FIG. 13) (Seki et al.); and 
wherein the rotator and the blade are configured such that a friction force between the rotator and the other end of the rubbing portion in the direction orthogonal to the conveyance direction facing the other end of the heater is smaller than the friction force between the rotator and the center of the rubbing portion [0061, 0066, and 0083-84] (Arimura et al.).
Regarding claim 15, Seki et al. in view of Arimura et al. teaches:
wherein a rebound resilience of the blade is smaller at the one end of the rubbing portion than at the center of the rubbing portion (due to increased hardness at the ends) [0066] (Arimura et al.).
Regarding claim 16, Seki et al. in view of Arimura et al. teaches:
wherein lubricity of the blade with respect to the rotator is higher at the one end of the rubbing portion than at the center of the rubbing portion (friction is reduced at the ends) [0066] (Arimura et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852